Citation Nr: 0632736	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-10 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the March 7, 1969, rating decision establishing 
service connection and a zero percent rating for residuals of 
a shell fragment wound to the abdomen should be revised based 
on clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that in correspondence dated in November 2002 
the veteran's service representative requested a review of 
the March 2002 rating decision that denied reopening a 
service connection claim for post-traumatic stress disorder.  
This matter is referred to the RO for any appropriate action.


FINDINGS OF FACT

1.  An unappealed rating decision, dated March 7, 1969, 
established service connection and a zero percent rating for 
residuals of a shell fragment wound to the abdomen.

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the RO 
on March 7, 1969, or that the RO incorrectly applied the 
statutory or regulatory provisions at the time such that the 
outcome of the claim would have been manifestly different but 
for the error.


CONCLUSION OF LAW

The March 7, 1969, rating decision establishing service 
connection and a zero percent rating for residuals of a shell 
fragment wound to the abdomen was not clearly and 
unmistakably erroneous and is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), (West 2002) is not applicable 
to claims alleging clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation).  

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2006).  The essence of 
a claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has further elaborated that CUE 
is a very specific and rare kind of error of fact or law that 
compels the conclusion, without doubt, that but for the 
error, the result would have been manifestly different.  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  Final decisions are 
accorded a presumption of validity, and to simply claim CUE 
on the basis that a previous adjudication had improperly 
weighed and evaluated evidence can never rise to the 
stringent definition of CUE.  Luallen v. Brown, 8 Vet. App. 
92, 94 (1996); Fugo, 6 Vet. App. at 44 (citing Russell, 3 
Vet. App. at 314).  Similarly, broad brush allegations of 
"failure to follow the regulations" or 'failure to give due 
process," or any other general, nonspecific claim of error 
cannot constitute a valid claim of clear and unmistakable 
error.  Id.  Additionally, the Court held that VA's breach of 
its duty to assist cannot form a basis for a claim of clear 
and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994).

The Board further notes that RO decisions that predated the 
passage of the Veterans' Benefits Amendments of 1989, Pub. L. 
No. 101-237, 103 Stat. 2062 (1988) were not required to set 
forth the factual bases for its decisions.  See Pierce v. 
Principi, 240 F.3d 1348, 1355-56 (Fed. Cir. 2001).  In 
Pierce, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the presumption of 
validity attached to a final RO decision issued in 1945 and, 
that in the absence of evidence to the contrary, the rating 
board is presumed to have made the requisite findings.  An RO 
failure to specifically refer to evidence of record or recite 
the standard of review in the March 1969 decision cannot 
constitute CUE.  Pierce, 240 F.3d at 1356; Eddy v. Brown, 9 
Vet. App. 52 (1996).

Under the laws and regulations in effect at the time of the 
March 7, 1969, rating decision a slight muscle injury 
disability evaluation required that the original injury 
should have been a simple wound of muscle without 
debridement, infection, or effects of laceration.  The 
service department record should have reflected a wound of 
slight severity, of relatively brief treatment and return to 
duty, of healing with good functional results, no consistent 
complaint of cardinal symptoms of muscle injury, or painful 
residuals.  The injury should have been a minimum scar with 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus.  There should have been no significant 
impairment of function and no retained metallic fragments.  
38 C.F.R. § 4.56(a) (1968).
 
For a moderate disability evaluation, the original injury 
should have been a through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment.  There should have been an 
absence of explosive effect of high velocity missile, of 
residuals of debridement, or of prolonged infection.  There 
should have been a service department record or other 
evidence of hospitalization in service for treatment of the 
wound.  The file should have reflected a consistent complaint 
from first examination forward of one or more of the cardinal 
symptoms of muscle wounds, particularly fatigue and fatigue-
pain after moderate use, affecting the particular functions 
controlled by the injured muscles.  The entrance and (if 
present) exit scars should have been linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue.  There should have been 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue.  38 C.F.R. § 4.56(b) (1968).

5319	Group XIX.  Muscles of the abdominal wall.
 	(Function: Support and compression of abdominal wall and 
lower thorax. 
 	 Flexion and lateral motions of spine. Synergists in 
strong 
 	 downward movement of arm.)
 
	Severe..................................................
.............................	50
 	Moderately 
severe.......................................................
.....	30
 
	Moderate................................................
...........................	10
 	Slight.............................................................	 0
38 C.F.R. § 4.73, Diagnostic Code 5319 (1968).

In this case, it is claimed by and on behalf of the veteran 
that the evidence of record in March 1969 demonstrated a 
moderate muscle injury and that VA had failed to provide the 
veteran an adequate examination to evaluate his injury.  
Service medical records show that on February 28, 1968, a 
17th Field Hospital report noted the veteran "[h]ad a small 
mortar fragment removed from abdominal wall about 1 week 
ago."  It was noted the initial sutures had been removed and 
that there was a small slightly oozing wound.  The wound was 
treated with "Phisohex."  The records of the initial 
treatment were not of record and there was no record of any 
subsequent treatment during service.  There were no recorded 
complaints related to the abdominal wound on VA examination 
in January 1969 and no diagnosis as to this matter was 
provided.  The March 7, 1969, rating decision established 
service connection for a fragment wound to the abdomen and 
assigned a zero percent rating under Diagnostic Code 5319.  

Based upon the evidence of record at the time of the March 7, 
1969, rating decision the Board finds the RO's interpretation 
of in-service findings was a reasonable evaluation of the 
existing evidence.  There was no clear evidence at that time 
of a through and through or deep penetrating wound, evidence 
of hospitalization in service for treatment of the wound, 
consistent complaints from the first examination of any 
cardinal symptoms of muscle wounds, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, or definite weakness or fatigue.  As noted above, a 
disagreement with how the RO evaluated the facts is not CUE.  
Luallen, 8 Vet. App. at 95.  

The Board notes that recent VA records include a June 2001 
examination report showing the veteran reported shrapnel had 
penetrated his epigastric area and was taken out at the 
Saigon Hospital.  He stated he was sent back to his work as a 
security guard and that the wound healed in two weeks.  The 
examiner noted muscle group XIX had been penetrated and that 
there was an entry scar to the epigastric area that was half 
a centimeter deep and half a centimeter in diameter.  The 
scar was nontender, but was adherent.  An increased 10 
percent disability rating was awarded in January 2002.

The veteran contends, in essence, that a more thorough VA 
examination should have been conducted prior to the March 
1969 rating decision.  While an additional examination 
specifically addressing the veteran's abdominal wound may 
have revealed more than a slight muscle injury, a breach of 
such a duty to assist is not CUE.  See Caffrey, 6 Vet. App. 
at 382.

Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, there was 
no CUE in the RO's March 7, 1969, rating decision.  See 
38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 43-44; Russell, 3 
Vet. App. at 331-314.


ORDER

Clear and unmistakable error having not been committed in the 
March 7, 1969, rating decision establishing service 
connection and a zero percent rating for residuals of a shell 
fragment wound to the abdomen, the veteran's appeal is 
denied.


____________________________________________
C.TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


